Citation Nr: 0937741	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  07-25 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from March 1952 to December 1957.  The Veteran died in 
January 2005.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006  rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which denied the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death.

In June 2008, the appellant testified at a formal RO hearing 
in Indianapolis, Indiana.  A transcript of the hearing has 
been associated with the VA claims folder.

In April 2009, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 
C.F.R. § 20.901(a) (2008).  The requested opinion has been 
provided and has been associated with the VA claims folder.  
The VHA opinion has been provided to the appellant and her 
representative. The appellant was afforded 60 days to provide 
additional argument or evidence.  In September 2009, the 
appellant's representative submitted additional argument in a 
written brief.  


FINDINGS OF FACT

1.  The Veteran died in January 2005 at the age of 73.  The 
death certificate lists the Veteran's cause of death as 
respiratory acidosis as a result of end-stage interstitial 
pulmonary fibrosis.  No autopsy was performed.

2.  At the time of the Veteran's death, service connection 
was not in effect for any disability.

3.  The competent medical evidence of record does not support 
a finding that the Veteran's fatal respiratory acidosis due 
to end-stage interstitial pulmonary fibrosis was related to 
in-service exposure to asbestos.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the 
Veteran's death.  
In essence, she claims that the Veteran's death was a result 
of in-service exposure to asbestos.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefines the obligations of VA 
with respect to its statutory duty to assist a claimant in 
the development of her claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the appellant was informed of the evidentiary 
requirements for service connection for the cause of the 
Veteran's death in a letter from the RO dated April 2006.  
Specifically, the letter stated, "[t]o establish service 
connection for cause of death, it must be shown that the 
condition causing the veteran's death had its onset in 
service or was permanently aggravated by military service."

Crucially, the RO informed the appellant of VA's duty to 
assist her in the development of her claim in the above-
referenced VCAA letter.  Specifically, the letter stated that 
VA would assist the appellant in obtaining relevant records 
from any Federal agency, including those from the military, 
VA Medical Centers, and the Social Security Administration.  
With respect to private treatment records, the VCAA letter 
informed the appellant that VA would make reasonable efforts 
to request such records.

The April 2006 letter emphasized:  "You must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  If the holder of 
the records declines to give us the records or asks for a fee 
to provide them, we'll notify you of the problem.  It is your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  [Emphasis as in the original letter.]

The April 2006 VCA letter specifically requested:  "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the appellant that she 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.] 

In short, the record indicates that the appellant received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held 
that, because the RO's adjudication of a dependency and 
indemnity compensation claim hinges first on whether a 
veteran was service-connected for any condition during his 
lifetime, in the context of a claim for such benefits, 38 
U.S.C.A. § 5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  See Hupp, 21 Vet. App. at 352-53.  The Veteran, 
however, was not service-connected for any disabilities at 
the time of his death, so Hupp is inapplicable.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of each claim.  

Therefore, upon receipt of an application for service 
connection claims, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claims and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claims as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The appellant was provided notice of the Court's Dingess 
decision in a letter dated June 2006, which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The appellant was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations, statements from 
employers as to job performance and time lost due to service-
connected disabilities, and witness statements.  In any 
event, a disability rating is meaningless in a death claim 
such as this.  


Element (4), degree of disability, is obviously inapplicable 
in a death claim .
With respect to effective date, the June 2006 letter 
instructed the appellant that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claims were received and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule."  The letter also advised the appellant of 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
the appellant may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

The appellant's claim was denied based on element (3), 
connection between the Veteran's service and his death.  As 
explained above, the appellant has received proper VCAA 
notice as to her obligations, and those of VA, with respect 
to that crucial element.  

In short, the record indicates the appellant received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  

In the instant case, the Board finds reasonable efforts have 
been made to assist the appellant in obtaining evidence 
necessary to substantiate her service connection claim for 
the cause of the Veteran's death, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  The evidence of record includes the 
Veteran's death certificate, the reports of VA and private 
medical treatment, the appellant's statements, and service 
treatment records.  

As indicated above, the Veteran was recently afforded a VHA 
opinion in June 2009.  The report of the VHA opinion reflects 
that the examiner thoroughly reviewed the Veteran's past 
medical history, documented his medical conditions, and 
rendered an appropriate diagnosis and opinion consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the VHA opinion is adequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (2008); see also Barr v. 
Nicholson, 
21 Vet. App. 303, 312 (2007) [holding that when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate].  In 
short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the 
reasons expressed above, finds that the development of this 
issue has been consistent with said provisions.

The appellant has been accorded ample opportunity to present 
evidence and argument in support of her claim.  See 38 C.F.R. 
§ 3.103 (2008).  She has retained the services of a 
representative.  She testified at a RO hearing, and she 
declined the option of testifying at a personal hearing 
before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Service connection - cause of death

In order to establish service connection for the cause of a 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death. The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 38 
C.F.R. § 3.312(a) (2008).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See
 38 C.F.R. § 3.312(b) (2008).
A contributory cause of death is inherently one not related 
to the principal cause. In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. § 
3.312(c)(1) (2008); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

Asbestos exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  

DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988) provides guidelines for considering compensation claims 
based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  
The Court has held that VA must analyze an appellant's claim 
to entitlement to service connection for asbestosis or 
asbestos-related disabilities under the administrative 
protocols under these guidelines.  See Ennis v. Brown, 4 Vet. 
App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).  

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  See M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See 
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VA O.G.C. 
Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).

Analysis

The Veteran died in January 2005, over fifty years after 
leaving service, at the age of 73.  The death certificate 
lists the Veteran's cause of death as respiratory acidosis 
due to end-stage interstitial pulmonary fibrosis.  An autopsy 
was not performed.

The appellant seeks service connection for the cause of the 
Veteran's death.  In essence, she contends that exposure to 
asbestos in service caused or contributed to the Veteran's 
death.  See the appellant's claim dated December 2005.  In 
other words, the appellant believes that the Veteran was 
exposed to asbestos during his naval service which led to his 
development of interstitial pulmonary fibrosis and eventually 
caused his death.  

In order to establish service connection for death, there 
must be:  (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and death.  Cf. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  There is no question that element (1) 
has been met.  The Board's discussion will therefore focus on 
elements (2) and (3).

With respect to element (2), the Board will separately 
discuss in-service disease and injury.

With respect to in-service disease, a review of the Veteran's 
service treatment records does not suggest that interstitial 
pulmonary fibrosis was present in service. The appellant does 
not so contend.  The Veteran's service medical records are 
completely devoid of any diagnosis of or treatment for 
respiratory or pulmonary disease.

Concerning in-service injury, the appellant contends that the 
Veteran was exposed to asbestos in service.  She has not 
provided any specifics concerning such asbestos exposure.

As was noted in the law and regulations section above, 
asbestos exposure is a fact to be determined from the 
evidence.  See Dyment, supra.  Service records demonstrate 
that the Veteran's military occupational specialty was 
medical technician and that he performed most of his service 
at military hospitals.  Service personnel records confirm 
that the Veteran served aboard the U.S.S. LENAWEE from May 
1957 to November 1957.  The Board notes that the U.S.S. 
LENAWEE was a World 
War II-era ship.  Crucially, however, there is no evidence to 
indicate that the Veteran served in the engine room or that 
he was engaged in any activity which would have brought him 
into contact with asbestos, such as pipe fitter.  

There is no presumption of asbestos exposure due to mere 
service or transport aboard naval vessels.  See Dyment, 13 
Vet. App. at 145.  In any event, the June 2009 VHA examiner 
presumed that the Veteran was somehow exposed to asbestos in 
service.  However, the Board finds that in-service asbestos 
exposure has not been established.  Hickson element (2) has 
been met, and the claim fails on that basis alone.

As to element (3), medical nexus, the competent medical 
evidence demonstrates that the cause of the Veteran's death 
was not a result of any in-service asbestos exposure.  
Specifically, in the June 2009 VHA opinion, the reviewing 
physician found that "[a]lthough end stage fibrosis from 
asbestos or other causes are not radiographically 
distinguishable, the rapid progression of fibrosis in this 
Veteran (approximately 18 to 24 months) and minimal reported 
exposure to asbestos make it unlikely that his pulmonary 
fibrosis represents asbestosis from exposure in the Navy."  

In rendering his opinion, the VHA reviewer further explained 
the basis for his conclusion:  "[r]apid progression of 
fibrosis is most consistent with usual interstitial 
pneumonitis (UIP), and the limited nature of the reported 
exposure to asbestos is not characteristic of exposures that 
lead to asbestosis.  Asbestosis, or pulmonary fibrosis due to 
asbestos exposure, occurs most commonly after prolonged 
exposure (many years) or after short term (months) intense 
exposure."  He concluded, "[t]he natural history of 
asbestosis is characterized by long latency followed by slow 
progression over many years.  Although some familial clusters 
of UIP have been recognized, the disease for the most part 
remains idiopathic and cannot be tied to any specific risk 
factors in this patient."  

The June 2009 VHA opinion appears to have been based upon 
thorough review of the record and thoughtful analysis of the 
Veteran's entire history.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].  Moreover, the June 2009 VHA reviewer's opinion 
appears to be consistent with the Veteran's medical history, 
which shows that the Veteran was first diagnosed with 
interstitial lung disease, as such, in July 2003.  As was 
noted by the June 2009 VHA reviewer, a chest CT scan 
performed in July 2002 revealed emphysema and small nodules 
suggestive of old granulomatous disease, but did not 
demonstrate interstitial lung disease or other findings 
consistent with pulmonary fibrosis at that time.  

Additionally, the VHA opinion is consistent with the 
Veteran's military history which, as discussed above, 
demonstrates minimal, if any, asbestos exposure.

The appellant has not submitted a competent medical opinion 
to contradict the conclusion of the June 2009 VHA reviewer.  
The Board has considered the appellant's statement to the 
effect that her husband suffered from lung disease starting 
in the mid-1980's which was due to in-service asbestos 
exposure.  See the June 2008 RO hearing transcript, pgs. 1-3.  
However, the appellant's statements are not supported by the 
medical evidence which, as indicated above, shows that the 
Veteran was not diagnosed with interstitial lung disease 
until twenty years later.  
Moreover, to the extent that the appellant or her 
representative are contending that the Veteran's lung disease 
was due to in-service asbestos exposure, it is now well-
established that as lay persons without medical training, the 
appellant and her representative, are not competent to opine 
on medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 
491, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) (2008) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Therefore, any such statements offered in support 
of the appellant's claim do not constitute competent medical 
evidence and cannot be accepted by the Board.  See also 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

The appellant's statements, and those of her representative, 
are accordingly entitled to no weight of probative value as 
to the issue of medical nexus.  See Voerth v. West, 13 Vet. 
App. 117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus].

As has been discussed in connection with the VCAA above, the 
appellant has been accorded ample opportunity to provide 
competent medical opinion evidence in support of her claim.  
She has failed to do so.  See 38 U.S.C.A. § 5107(a) 
(West 2002) [it is the claimant's responsibility to support a 
claim for VA benefits].  

Accordingly, element (3) has not been met, and the 
appellant's claim also fails on that basis.  

In short, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for the cause of the Veteran's death.  The benefit sought on 
appeal is denied.



ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


